Citation Nr: 1623762	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  11-15 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for residuals of a head injury.



REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to June 1998.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In an April 2015 rating decision, the RO granted service connection for tension headaches claimed as migraines effective from November 13, 2008.  The Board finds that this represents a full grant of the benefit sought on appeal as to the November 2008 headache claim.  Based on the foregoing, the issue in appellate status is as stated above.

The Veteran was scheduled for a hearing before the Board at the RO in November 2015; however, she cancelled her request in an October 2015 written statement.  Thus, her hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2015).  

In addition, the Board notes that the Veteran is now represented by the above-named recognized service organization, and a VA Form 21-22 is of record.  The record shows that the new representative was provided an opportunity to submit argument and evidence prior to the Board's review of the case.  See May 2016 Board letter.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issue on appeal, with the exception of additional VA treatment records already considered by the RO and the June 2015 appeal certification form.  The Veteran submitted additional medical evidence and a written statement from her non-VA treatment providers in October 2015 in support of new claims, and subsequent VA examinations were conducted in December 2015 and January 2016.  This evidence was not previously considered by the RO in connection with the claim on appeal following the April 2015 supplemental statement of the case.  On review, these records show ongoing treatment and contentions that remain the same as those established in other records reviewed by the RO in connection with the claim decided herein, as well as treatment and evaluation for separately service-connected disabilities.  Thus, this additional evidence does not materially alter the outcome of the case.  As such, the Board finds that remand for initial RO review of this evidence in relation to this claim is not necessary, and there is no prejudice to the Veteran in proceeding with adjudication of the claim.  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).


FINDING OF FACT

The Veteran does not have a current disability as a result of an in-service head injury for VA compensation purposes.


CONCLUSION OF LAW

Residuals of a head injury were not incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  These notice requirements apply to all five elements of a claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO provided the Veteran with notification letters in December 2008, June 2009, and December 2009, prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letters, the RO notified the Veteran of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  The letters also explained how disability ratings and effective dates are determined.  Thus, VA's duty to notify has been satisfied.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  See also April 2012 RO letter (requesting Veteran identify and provide authorization forms for any additional health care providers for claimed disorder) and October 2015 then-representative written statement (Veteran intended to withdraw hearing request and have Board issue a decision based on the record at that time).  The record also includes written statements provided by the Veteran and her representative, and her current representative was provided an opportunity to submit additional argument and evidence.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  This development is necessary if the evidence of record: (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of a disability; (2) establishes that the claimant suffered an event, injury, or disease in service, or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, or with another service-connected disability; but (4) does not contain sufficient competent medical evidence to decide the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

In this case, the Veteran was afforded multiple VA examinations in connection with her claim.  However, the evidence does not establish any in-service head injury or suggest that the Veteran developed a presumptive disability such as a brain tumor from such an injury.  Furthermore, the medical and lay evidence of record provides sufficient information to make a decision on the claim.  Accordingly, the Board finds that an additional examination or medical opinion is not necessary for the claim.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for residuals of a head injury as there is no objective evidence that any head injury was sustained in service.

The Veteran has contended that she has current migraine headaches that are a residual of an in-service head injury she sustained while on field exercises in Germany; she has not claimed any other residuals as a result of this injury.  See, e.g., November 2008 claim; July 2010 notice of disagreement; June 2011 written amendment to the substantive appeal.

The RO granted service connection for tension headaches claimed as migraine headaches in an April 2015 rating decision.  Because that claim was granted based on a link between the Veteran's currently diagnosed headaches and her documented in-service headache complaints as established by the VA examiner, consideration as to whether an in-service head injury actually occurred was not necessary for that claim.  Thus, the threshold question in this case is whether the Veteran sustained a head injury during service and has any residuals therefrom.

The Veteran is competent to report as to her observable symptoms and experiences.  In this case, however, the Board finds the Veteran's reports of the in-service head injury during training exercises are not credible, as her statements are unsupported by the remainder of the record and are not consistent with the reports she made in the service treatment records.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a claimant).

In this regard, the Veteran's written statements during the course of the appeal do not clearly identify the timeframe of the claimed in-service injury, but she did report that she recalled developing recurrent cephalgia (headaches section), worse with stress during field exercises (headache portion), as well as a 1991 injury where she slipped and injured her neck during a field exercise (cervical spine section) during the January 2016 VA examination.

The Veteran's service treatment records do not show any complaints, treatment, or diagnosis related to an in-service head injury.  In fact, she denied a history of head injuries on multiple occasions, including at the time of her January 1998 separation examination.  See, e.g., reports of medical history from June 1995, June 1997, and January 1998.  On the corresponding examinations, the Veteran's head and neurologic system were found to be normal.

In November 1996, the Veteran was hospitalized for depression, psychosis, and memory deficits; the etiology of the symptoms was suspected to be a medical condition due to the atypical and severe presentation.  See November 1996 consultation sheet.  The December 1996 narrative summary shows Veteran had reported experiencing certain feelings beginning about two years prior to her admission along with her menopausal symptoms; she also reported that she had been experiencing daily headaches for that same amount of time, as well as visual hallucinations beginning several months prior.  It was noted that a through medical work-up was initiated to rule out the presence of organic etiology to the mental status changes, which was only remarkable for evidence of menopausal changes and microscopic hematuria; an EEG, head CT, and MRI were noted to be normal.  The discharge diagnoses were psychosis, not otherwise specified (NOS), resolved, personality disorder NOS, menopause, microscopic hematuria, history of ovarian cystectomy, history of right ankle fracture.  During a medical appointment shortly after service, the Veteran indicated that she was told that she had a "chemical brain imbalance" during this hospitalization, but the record does not indicate that she reported having an actual head injury prior to that time.  See August 1998 Dr. N.W. private treatment record.

In addition, the record as to the Veteran's headache and neck problems does not lend credibility to her report of a 1991 injury with resulting headaches thereafter, to the extent that she contends that she also injured her head at that time.  For example, the service treatment records show that she complained of headaches on multiple occasions both before and after 1991, without a corresponding report of a head injury.  See, e.g., service treatment records from May 1982 (persistent headaches) and September 1988 (continuous headache for three months with a notation of "computer?"); reports of medical history from June 1997 and January 1998 (reported headaches along with a number of other medical concerns).  The June 1997 report of medical history shows that the Veteran's headaches started in 1991; it was noted that she had received menopause replacement medication - headaches gone.  During the course of her claim, the Veteran has provided various timeframes in which her tension/migraine headaches began.  See, e.g., March 2009 written statement (headaches since 2004); December 2009 VA examination report (headaches began somewhere between 1985 and 1987); March 2015 VA examination report (headaches began in 1996).  Moreover, while not dispositive on its own, the Board observes the fact that the Veteran did not report a history of a head injury to all of her treatment providers, including Dr. V.G. when she saw him for initial neurological consultation in September 2007 following referral from her primary care provider.  In the assessment, Dr. V.G. indicated that the headaches seemed to be tension headaches, noting that the Veteran has cervical and lumbar spine disorders.  Further, when seen for a compensation and pension examination in September 1988, shortly after service multiple complaints and findings were made, but there was no history of a head injury recorded and there were not findings of any residuals.

In addition, the service treatment records show that the Veteran had a history of chronic neck pain beginning a year prior in an August 1997 orthopedic consultation.  In her July 1998 original compensation claim the month after service, the Veteran claimed service connection for cervical spine degenerative disorders with chronic neck pain with a disability start date of August 1997, but without a history of an in-service head injury.  As noted, during the September 1998 VA general medical examination, the Veteran indicated that her neck pain began around 1994, without recall of specific injury.

Based on the foregoing, the Board finds that the Veteran's statements are not credible evidence to establish the occurrence of an in-service head injury during training exercises.  The Veteran has not clearly identified an injury to her head other than the neck injury in 1991, and she has not alleged that she injured her head when she injured her right ankle.  See December 1987 narrative summary (noting that the Veteran fractured her right ankle when she tripped over a cable while preparing to go into the field in the 1980s).  The pertinent probative evidence on file then does not show any head injury in service and does not currently reveal any evidence of residuals of such claimed injury.  As such, there is nothing to service connect.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

There is evidence of brain pathology, headaches and other problems discussed in available records.  None of the findings made are related to a reported head injury.  As noted the headaches have been attributed to a different etiology and are service connected.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for residuals of a head injury is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


